NOTICE OF ALLOWABILITY (REISSUE OF U.S. PATENT 9,893,895)
TABLE OF CONTENTS

I. ACKNOWLEDGEMENTS	2
II. STATUS OF CLAIMS	3
III. PRIOR ART CITED HEREIN	3
IV. RESPONSE TO ARGUMENTS	4
V. ALLOWABLE SUBJECT MATTER	4
VI. TERMINAL DISCLAIMER	8
VII. CONCLUSION	9


I. ACKNOWLEDGEMENTS
 	This notice of allowability addresses U.S. reissue application No. 16/785,080 (“Instant Application”).  Based upon a review of the instant application, the actual filing date is February 7, 2020 (“Actual Filing Date”). 
	The Instant Application is a reissue application of U.S. Patent No. 9,893,895 (“Patent Under Reissue”) titled “SYSTEM AND METHOD FOR RULES-BASED CONTROL OF CUSTODY OF ELECTRONIC SIGNATURE TRANSACTIONS.” The Patent Under Reissue was filed on December 31, 2015 (“Non-Provisional Filing Date”) and assigned by the Office non-provisional U.S. patent application control number 14/986,226 (“Non-Provisional Application”) and issued on February 13, 2018, with claims 1-21 (“Originally Patented Claims”). 
 	On June 7, 2021, a non-final Office action was issued (“Jun 2021 Non-Final Rejection”).
 	On September 7, 2021, a telephonic interview between the Examiner Banankhah and Applicant’s representatives was conducted (“Sep 2021 Interview”).

 	On November 18, 2021, a non-final Office action was issued (“Nov 2021 Non-Final Rejection”).
	On January 26, 2022, Applicant submitted a response to the Nov 2021 Non-Final Rejection (“Jan 2022 Response”).
 	This notice of allowability addresses the Jan 2022 Response.


II. STATUS OF CLAIMS
 	Claims 1 and 22-35 are currently pending (“Pending Claims”).
 	Claims 1 and 22-35 are currently examined (“Examined Claims”).
 	Claims 2-21 are canceled.
Regarding the Examined Claims and as a result of this Office action:
	Claims 1 and 22-35 are allowed.
 

III. PRIOR ART CITED HEREIN
 	The following prior art patents and printed publications are cited herein:
 	 	U.S. Patent 7,743,248 (“Bisbee ‘248”);
 	 	U.S. Patent 6,237,096 (“Bisbee ‘096”);
 	 	U.S. Patent 7,360,079 (“Wall”); and
 		U.S. Patent 8,442,884 (“Haberstroh”).



IV. RESPONSE TO ARGUMENTS
 	In view of Applicant’s amendments to claims 25, 29, and 32, the previous claim rejections under 35 U.S.C. § 112, second paragraph, are withdrawn.

  	In view of Applicant’s amendments and arguments, the previous § 103 rejections of claims 1, 22, 25-27, 29, and 32-34 are withdrawn. These claims are allowed for the reasons given below in Section V.


V. ALLOWABLE SUBJECT MATTER
Claims 1 and 22-35 are allowed for the following reasons. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Applicant’s 1/26/2022 remarks regarding independent claims 1, 22, and 29 are persuasive. In particular, claim 22 recites a computer-implemented method for transferring custody of a document in which a server detects the occurrence of an event based on an operation performed by a third computing device. In response to the detection of the event, the server transfers custody of an electronic document from a first user to a second user.

Claim 22 distinguishes from Bisbee ‘248 in that it recites four different devices involved in the custody-transfer process: a server, a first client computing device associated with a first user, a second client computing device associated with a second user, and a third client computing device associated with a third user. Transferring custody of a document from the first user to the second user by the server involves the server detecting an event performed by the third client device. Bisbee ‘248 only discloses three devices involved in the custody-transfer routine. A first trusted custodian, acting as a server, transfers custody of a document from itself to a second trusted custodian upon detecting an instruction from the owner of the document. The claim, however, specifies that all of the three client devices are distinct from and operate independently of the server. Therefore, Bisbee ‘248’s first trusted custodian cannot act as both the claimed server and the claimed first client computing device. 
 	Claim 1 recites a custody-transfer method that is substantially similar to that of claim 22. Claim 1 recites an Electronic Signature Service (ESS) computing device that operates in a similar manner as the server of claim 22. Claim 1 also recites a first client computing device of a first user, a second client computing device of a second user, and a third client computing device of a third user. As in claim 22, claim 1 recites that the ESS computing device transfers custody of an electronic document from the first client device to the second client device in response to detecting the occurrence of an event performed by the third client device. Accordingly, claim 1 also requires four distinct computing devices involved in the custody-transfer of a document, 
 	Claim 29 recites a server that is configured to execute the custody-transfer method that substantially corresponds to the method of claim 22 and is allowed for the same reasons as claim 22.

 	In addition, the claims are patentable over Haberstroh (U.S. 8,442,884). Haberstroh discloses a method for the transfer of title through an intermediary. For example, in the situation where a seller agrees to sell a vehicle to a purchaser, Haberstroh’s method involves using a title transfer service to facilitate the sale and transfer of title among the purchaser, the seller, and the lienholder, as illustrated in FIG. 1:

    PNG
    media_image1.png
    406
    597
    media_image1.png
    Greyscale

Haberstroh, FIG. 1


 	processing, by a server (105), a transaction associated with an electronic document (e.g., a title for a vehicle) and involving a third client computing device (115) of a third user of a plurality of users, a first user (110) and a second user (120) of the plurality of users having respective access rights via first and second client computing devices to the electronic document (i.e., seller 110 has ownership and possession of the title, whereas the purchaser has no rights to the title before the purchase is completed), wherein client computing devices of the plurality of users operate independently of the server;
 	detecting, by the server (105), an occurrence of at least one event based at least in part on an operation performed by the third client computing device (at step 350, the title transfer service 105 detects a notification from the lienholder 115 that the seller has reduced the payoff amount of the vehicle to be less than or equal to the sales price).

 	Haberstroh does not appear to disclose:
 	in response to detecting the occurrence of the at least one event, transferring, by the
server, custody of the electronic document from the first user to the second user,
wherein transferring custody comprises modifying the respective access rights of
the first user and second user.
 	
 	As shown in FIGS. 3-4 of Haberstroh, the title transfer service 105 detects a notification 350 from the lienholder and then, in response, facilitates the payment from the purchaser (355), transfers the payoff amount to the lienholder (360), transfers the remaining amount to the seller 
 	The claim, however, specifies that the server is to perform the transfer of the electronic document from the first user to the second user. In Haberstroh, the title transfer service (105) does not execute the transfer of the title from the seller to the purchaser, nor does it “modify the respective access rights” of the purchaser and the seller concerning the title. Rather, the title transfer service 105 merely notifies the seller that the title should be transferred at step 405, and then the seller executes the actual transfer of the title at step 410. 
 	For this reason, claim 22 is patentable over Haberstroh. Independent claims 1 and 29 are allowed for substantially the same reasons.


VI. TERMINAL DISCLAIMER
 	On January 24, 2022, Applicant filed a continuing reissue application serial no. 17/583,066 for the Patent Under Reissue. In a telephone call with Hanchel Cheng on March 10, 2022, Examiner indicated that claims 1 and 22 of the ‘066 application are not patentably distinct from claims 1 and 22 of the Instant Application and suggested a terminal disclaimer be filed.
 	On March 10, 2022, Applicant filed a terminal disclaimer in respect to the ‘066 application. The terminal disclaimer has been accepted.


VII. CONCLUSION
 	Any inquiry concerning this communication or earlier communications from the Office should be directed to Colin LaRose whose telephone number is 571-272-7423.  
 	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Andrew J. Fischer can be reached at 571-272-6779.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
  	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 	General inquiries may be directed to the Central Reexamination Unit customer service line at (571) 272-7705.

/COLIN M LAROSE/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

Conferees:

/Stephen J. Ralis/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/H.B.P/Supervisory Patent Examiner, Art Unit 3992